J-S21037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHANIEL MENCY BOOTH                      :
                                               :
                       Appellant               :   No. 1291 MDA 2021

       Appeal from the Judgment of Sentence Entered September 8, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004835-2020


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED: JULY 26, 2022

        Nathaniel Mency Booth (Booth) appeals from the judgment of sentence

entered in the Court of Common Pleas of Dauphin County (trial court) following

his bench conviction of strangulation for his choking of his wife, Crystal

Bethea-Booth (Bethea-Booth).1            Booth challenges the sufficiency of the

evidence supporting his conviction and the trial court’s reliance on two

documents Bethea-Booth signed at the time of the incident that he claims

constitute inadmissible hearsay. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2718(a)(1).
J-S21037-22


                                       I.

      This case arises from an October 2020 domestic dispute in which

Bethea-Booth called 911 and screamed without words into the telephone. At

the May 13, 2021 bench trial, the Commonwealth called Officer Jonathan

Pirkle of the Harrisburg Bureau of Police and Bethea-Booth as witnesses.

      Officer Pirkle testified that on October 6, 2020, at 10:45 a.m., he

responded to the 911 call from the Booth residence. When he arrived at the

home, Bethea-Booth was visibly distraught and was “breathing very heavily,

yelling, just a general look of being very distressed.” (N.T. Trial, 5/13/21, at

8). Bethea-Booth was initially resistant to Officer Pirkle entering the home,

but she eventually permitted him access.        She explained that a verbal

argument between the couple became physical when: “the aggression from

Mr. Booth increased and this turned into him placing both his hands around

her neck and pushing her down into a piece of furniture. At one point during

this, Ms. Booth stated that the pressure was enough that she could not breathe

at all. After that, she was thrown to the floor and Mr. Booth’s hands were

placed around her neck a second time, at which time he stated, and I’ll quote,

I’ll kill you bitch.” (Id. at 10). Booth fled from the residence before police

arrived.

      Although Officer Pirkle did not observe visible injuries to Bethea-Booth’s

person, he noted that she periodically had difficulty breathing and her voice

was raspy.    Bethea-Booth reported a lasting pain in her neck, but she


                                     -2-
J-S21037-22


repeatedly declined the officer’s offer to arrange for medical treatment.

Bethea-Booth provided Officer Pirkle with a signed written statement detailing

the altercation and she answered the questions he read to her from a

strangulation questionnaire routinely used in domestic disputes. Officer Pirkle

gave Bethea-Booth information as to how to secure a protection from abuse

(PFA) order, which she indicated she would seek.

      On cross-examination, Officer Pirkle testified that he did not know if

Bethea-Booth obtained a PFA and that he never spoke to Booth about the

incident. The officer explained that his attempts to follow up with Booth were

unsuccessful because he did not have accurate contact information for him.

      Bethea-Booth recounted that she resides with her husband and on the

day of the incident she: “was off my medication. I’m bipolar, schizophrenia.

Like, I’m on my medication now.      I get real paranoid.   I think things are

happening to me. Like we argue, but when I get emotional, I think something

is happening to me. My head’s telling me it is.” (Id. at 17). Bethea-Booth

testified that she called 911 during the episode and that it was her voice on

the phone call recording, but that she does not remember making this call.

Bethea-Booth did remember that during the incident, “[Booth] was trying to

leave, and I didn’t want him to leave. So he was trying to pull away and I

didn’t want him to.” (Id. at 18).

      Bethea-Booth further testified that she does not recall telling Officer

Pirkle that she had an argument with her husband or that he used his two


                                     -3-
J-S21037-22


hands to choke her, nor does she remember providing a written statement or

answering the questions on the strangulation questionnaire.          When the

Commonwealth showed her the written statement, Bethea-Booth reiterated

that she did not recall writing it and said: “when I’m off my medication I don’t

remember[.]” (Id. at 20). However, she did acknowledge that the statement

was written in her handwriting and that her signature is on both the written

statement and on the bottom of the questionnaire. Bethea-Booth elaborated

on her memory lapses by advising that she suppresses nightmares by drinking

alcohol and smoking marijuana.

      On cross-examination by defense counsel, Bethea-Booth advised that

she is 54 years old and that she has been on medication all of her life for

bipolar schizophrenia. When she does not take her medication as indicated,

she sometimes experiences hallucinations “where [she] believes something is

occurring but it is not occurring.” (Id. at 25). During these episodes, she

does not remember what is happening at the time. Bethea-Booth averred

that she does not remember talking to the police on the day of the incident,

that the information contained in the written statement and strangulation

questionnaire is not true, and that “[Booth] wouldn’t do that to me. He never

does that to me. He never hit me.” (Id. at 26). She testified that there is

no abuse in her marital relationship and that Booth takes care of her with

respect to her mental health issues. Bethea-Booth refused medical attention




                                     -4-
J-S21037-22


on the day of the incident because she had no injuries and she did not

subsequently seek a PFA order.

     When the Commonwealth moved for admission of Bethea-Booth’s

written statement as Exhibit 2 and the strangulation questionnaire as Exhibit

3, defense counsel objected because Bethea-Booth was not able to identify or

remember these documents. (See id. at 21-22, 31). The trial court admitted

the documents over objection and explained:

           We’re satisfied that the appropriate foundation under the
     rule has been established. It has been testified by the officer that
     they were filled out in close temporal timetable with the event in
     question. He said they were signed. She acknowledged her
     signature, as well as the writing on the actual statement. So
     despite her alleged inability to recall today, I think they are
     admittable, and therefore will admit them.

(Id. at 31-32).

     At the conclusion of trial, the court convicted Booth of strangulation. In

doing so, the court found that Bethea-Booth “appears to be selective about

what she remembers and what she doesn’t remember.           She conveniently

remembers supposedly her husband leaving and her not wanting him to leave

but doesn’t seem to remember anything that occurred where she initially said

there was a problem.” (Id. at 34). The court also noted that the questions

included in the strangulation questionnaire were very specific and Officer

Pirkle testified that he wrote Bethea-Booth’s responses down verbatim, after

which she reviewed and signed it.




                                    -5-
J-S21037-22


       The trial court deferred sentencing for preparation of a pre-sentence

investigation report. On September 8, 2021, it sentenced Booth to a term of

1½ to 5 years of incarceration. Booth timely appealed and he and the trial

court complied with Pa.R.A.P. 1925. See Pa.R.A.P. 1925(a)-(b). In its Rule

1925(a) opinion, the trial court explained that it admitted Bethea-Booth’s

written    statement     and     the   strangulation   questionnaire   pursuant   to

Pennsylvania Rule of Evidence 803.1(4) as Prior Statements by a Declarant-

Witness Who Claims an Inability to Remember the Subject Matter of the

Statements2 and specifically found “Ms. Bethea-Booth’s claimed inability to

remember not credible.” (Trial Court Opinion, 12/09/21, at 8; see also id.

at 7-9).

                                               II.

       On appeal, Booth contends the evidence was insufficient to support his

conviction of strangulation.3 He points to Bethea-Booth’s written statement

____________________________________________


2 Rule 803.1(4) allows for the admission of a prior statement by a declarant-
witness who claims an inability to remember the subject matter of her
statement under circumstances where the court finds her claimed inability to
remember not credible. See Pa.R.E. 803.1(4), infra.

3

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
(Footnote Continued Next Page)


                                           -6-
J-S21037-22


and    the     strangulation      questionnaire   as   unfairly   bolstering   the

Commonwealth’s case because these documents constituted inadmissible

hearsay.     Booth contests the trial court’s application of Rule 803.1(4) as

grounds for admission of these exhibits where there is no evidence that

Bethea-Booth feigned her inability to recall the documents, and the evidence

instead reflects that her memory lapse was consistent with psychosis. (See

Booth’s Brief, at 12-13, 19-20).

       The Crimes Code provides that “a person commits the offense of

strangulation if the person knowingly or intentionally impedes the breathing

or circulation of the blood of another person by: (1) applying pressure to the

throat or neck[.]” 18 Pa.C.S. § 2718(a)(1). Notably, infliction of physical

injury to a victim is not an element of the offense, nor is lack of injury a

defense to a strangulation charge. See id. at § 2718(b).


____________________________________________


       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law, no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
       considered. Finally, the trier of fact, while passing upon the
       credibility of witnesses and the weight of the evidence produced,
       is free to believe all, part or none of the evidence.

Commonwealth v. Fitzpatrick,159 A.3d 562, 567 (Pa. Super. 2017), appeal
denied, 173 A.3d 255 (Pa. 2017) (citation omitted).


                                           -7-
J-S21037-22


      With regard to Booth’s claim that the Commonwealth’s case was unfairly

bolstered by its use of inadmissible hearsay, Rule 802 provides that, “Hearsay

is not admissible except as provided by these rules, by other rules prescribed

by the Pennsylvania Supreme Court, or by statute.” Pa.R.E. 802. “Hearsay”

is a statement, other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the matter asserted.

See Pa.R.E. 801(c). A “statement” is an oral or written assertion. See Pa.R.E.

801(a).

      As previously noted, Rule 803.1 serves as an exception to the general

rule against hearsay. Under this Rule, a prior statement offered to impeach a

witness may also be admitted as substantive evidence if it meets additional

requirements of reliability. See Commonwealth v. Enix, 192 A.3d 78, 81

(Pa. Super. 2018).      Subsection 4 of this Rule directly addresses the

circumstances present in the instant case, where the declarant-witness claims

an inability to remember the content of the prior statements at all.          It

provides:

      The following statements are not excluded by the rule against
      hearsay if the declarant testifies and is subject to cross-
      examination about the prior statement:

                                  *    *    *

      (4) Prior Statement by a Declarant-Witness Who Claims an
      Inability to Remember the Subject Matter of the Statement.
      A prior statement by a declarant-witness who testifies to an
      inability to remember the subject matter of the statement, unless
      the court finds the claimed inability to remember to be credible,
      and the statement:

                                      -8-
J-S21037-22


                                  *    *    *

      (B) is a writing signed and adopted by the declarant[.]

Pa.R.E. 803.1(4)(B) (effective April 1, 2017).

      Under this Rule, the trial court must, as an initial matter, make a

credibility determination concerning a witness’s claimed inability to remember

the content of a written statement in determining its admissibility.          The

Comment to the Rule explains: “The purpose of this hearsay exception is to

protect against the ‘turncoat witness’ who once provided a statement, but now

seeks to deprive the use of this evidence at trial. It is intended to permit the

admission of a prior statement given under demonstrably reliable and

trustworthy circumstances, when the declarant-witness feigns memory loss

about the subject matter of the statement.”       Id., Comment (case citation

omitted).

      Instantly, the trial court rejected Booth’s claim, stating:

             The testimony and evidence adduced at trial, together with
      all reasonable inferences derived therefrom, is sufficient to sustain
      the conviction of strangulation. Officer Pirkle testified that Ms.
      Bethea-Booth had told him on the day of the incident that she and
      Appellant had got into a verbal argument that escalated. He
      further testified that Ms. Bethea-Booth informed him that
      Appellant put both of his hands around her neck at least two (2)
      times to the point she was unable to breathe and threw her to the
      ground.

                                  *    *    *

             As the fact-finder, this Court had the benefit of hearing the
      testimony from Officer Pirkle and Ms. Bethea-Booth, as well as the
      ability to observe the demeanors of all interested parties. As
      previously stated, this Court did not find Ms. Bethea-Booth’s

                                      -9-
J-S21037-22


      attempt at recantation to be credible. Additionally, this Court
      finds that the written statement was written under reliable
      circumstances, and Ms. Bethea-Booth was cross-examined on her
      prior inconsistent statements at the bench trial. Since the prior
      inconsistent statement meets the additional requirements of
      reliability, it was offered as substantive evidence. Accordingly,
      the evidence presented at trial, along with all reasonable
      inferences derived therefrom, is sufficient beyond a reasonable
      doubt to sustain the conviction of strangulation.

(Trial Ct. Op., at 6, 8).

      After review of the record, we agree with the trial court’s finding that

the documents at issue       were prepared under demonstrably reliable

circumstances and that they were signed and adopted by Bethea-Booth.

Although Bethea-Booth testified that she did not remember making the

written statement or answering the strangulation questionnaire, she verified

that her signature was at the bottom of each document. See Enix, supra at

82 (finding that statement to police that had been reduced to writing and

signed by witness is reliable and trustworthy). Booth was free to contest the

reliability of the written statement and questionnaire, which defense counsel

did through extensive cross-examination of Bethea-Booth highlighting her

mental health and memory issues she attributed to lack of compliance with

her medication regimen, coupled with her pattern of self-medication.      The

record also supports the trial court’s credibility determination that Bethea-

Booth was feigning her memory loss concerning the exhibits at trial, which it

made as fact-finder after listening to her testimony, coupled with that of




                                    - 10 -
J-S21037-22


Officer Pirkle and observing their demeanors, as it was free to believe “all,

part or none of the evidence” presented. See Fitzpatrick, supra at 567.4

       In sum, the record reflects that Bethea-Booth’s written statement and

responses to the strangulation questionnaire fell squarely within the ambit of

Rule 803.1(4) and were properly admitted into evidence by the trial court.

Further, the evidence, when viewed in the light most favorable to the

Commonwealth as verdict-winner, provides ample support for Booth’s

conviction of strangulation despite his wife’s purported inability to recall the

incident.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/26/2022




____________________________________________


4 We acknowledge Booth’s argument contesting application of Rule 803.1
because Bethea-Booth’s inability to remember the documents “does not
automatically make the statement[s] inconsistent.” (Booth’s Brief, at 14;
emphasis original) (citing Rule 803.1(1), which governs Prior Inconsistent
Statements of Declarant-Witness). However, the trial court did not apply this
subsection in admitting the documents and instead relied on subsection (4),
which specifically covers a declarant-witness’s claimed memory loss.

                                          - 11 -